Title: To George Washington from Henry Laurens, 1 March 1778
From: Laurens, Henry
To: Washington, George



Sir
[York, Pa.] 1st March 1778.

My last was on the 21st Ulto by Messenger Millet since which I have not been honoured with any of Your Excellency’s favors.
Under Cover with this Your Excellency will receive the following Acts of Congress—
1  of the 26th February—for filling up the Battalions of Continental Troops.

2  An Act also of the 26th ffebry—for ascertaining the Amount of demands for supplies of necessaries by the several States &ca for the use of British prisoners.
3  of the 27th—for the speedy punishment of any of the Inhabitants of these States who shall be detected in acting as Marauders & partisans on the part of the Enemy.
In a seperate packet I likewise forward six half quire of blank Oaths of Office & of Allegiance for the use of the Army.
I have the honour of being specially charged to signify to your Excellency that Congress highly approve of your Excellency’s conduct in support of the Civil authority of the United States as expressed in your Excellency’s Letters in answer to General Howes Letter of the 19th January & 25th February.
I am also directed to intimate to your Excellency as a recommendation from Congress that every proper precaution be taken against putting it in the power of the Enemy to take any unfair advantages in the Exchange of prisoners—& that Congress take for granted, Genl Lee is included in the late stipulation between Your Excellency & the British Commander & have therefore refrained from repeating a special demand for the restitution of that Officer. I have the honour to be with the highest Regard &ca.
